DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 8, and 15, and therefore claims 2-7, 9-14 and 16-20 which depend therefrom are objected to because of the following informalities:  claims 1, 8 and 15 all recite “one or more processor”, but this should be recited as “one or more processors.”  Dependent claims 2 and 3 also recite “one or more processor,” but should recite “one or more processors.” Appropriate correction is required.
Claims 4, 11, and 18 are objected to because of the following informalities:  line 5 recites “one or more channel” but should recite “one or more channels.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8, 12, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strope et al., (US 10,083,157 B2, herein “Strope”).
Regarding claim 1, Strope teaches a computer implemented method (Strope col. 9, lines 1-21, embodiments of the subject matter and the functional operations described implemented in computer software or firmware) for automatically generating a publication in a style of an author, comprising (Strope col. 2, lines 44-52, techniques for transforming input text into an output text written in the style of a particular author requested by the user): 
obtaining, by one or more processor (Strope col. 9, lines 1-25, functional operations executed by a data processing apparatus, for example multiple processors), a style feed including a plurality of original works by the author (Strope col. 6, lines 25-32, 33-36, and 56-62, text sources 202 presented to the encoder language model during training, where the text sources 202 are documents representative of a particular author such as text from the Gettysburg address representing the style of Abraham Lincoln);
building, by the one or more processor (Strope col. 9, lines 1-25, functional operations executed by a data processing apparatus, for example multiple processors), an author-style model for the author based on the style feed (Strope col. 6, lines 25-55, and col. 8, lines 19-30, language modeling engine receives the outputs from each decoder language model during the training process and analyzes them for errors, then the language modeling engine indicates an error to the decoder language model that produced the output, and then the decoder language model than updates its representation of the vectors and back propagates the error to correct its representations in response), by use of a selected neural network (Strope col. 8, lines 16-18, and col. 5, lines 61-65,  the encoder and decoder models are neural network models, where the decoder model is configured and trained to produce output text representing a transformation of an input text to a particular style of the requested (selected) author); and 
generating, by use of natural language generation, the publication in the style of the author based on the author-style model from the building (Strope fig. 3, col. 7, lines 18-35, 59-61, col. 8, lines 4-18, and col. 5, lines 61-65, producing output text representing a transformation of input text to the style of the requested author by using a decoder language model, where the decoder language model produces the output text by receiving as an input a vector stream representing the input text, and transforming it to natural language text in the style of a requested author).
Regarding claims 5, 12 and 19, Strope teaches wherein the author-style model for the author includes elements of: a proficiency level of and/or idiosyncratic usages on mechanics of a target language, including but not limited to, spelling, grammar, and punctuation; a typical diction of the author; signature word sequences, sentence structures and lengths habitually used by the author, paragraph structures frequently used by the author, an average paragraph length in the number of sentences by the author; a social dialect corresponding to socio-economic class, age, and/or other demographic features of the author; a linguistic register indicating vocabulary richness and formality scale; fluency/frequent usage in specialized nomenclature of particular Strope col. 5, line 55 – col. 6, line 4, col. 1, lines 39-46, given the broadest reasonable interpretation of this claim to only require one of the enumerated items in the list provided in alternative (“and combinations thereof”), Strope teaches that its decoder language model stores distributions of words used by particular authors, including mapping word vectors from input text provided by the encoder to the word or phrase (signature word sequences) the requested author would most likely use).
Regarding claim 8, Strope teaches a computer program product comprising: a computer readable storage medium readable by one or more processor and storing instructions for execution by the one or more processor for (Strope col. 9, lines 1-25, embodiments of the subject matter and the functional operations described implemented in computer software or firmware including one or more computer programs as program instructions encoded on a tangible non-transitory program carrier for execution by a data processing apparatus for example multiple processors) performing a method for automatically generating a publication in a style of an author, comprising (Strope col. 2, lines 44-52, techniques for transforming input text into an output text written in the style of a particular author requested by the user): 
obtaining a style feed including a plurality of original works by the author (Strope col. 6, lines 25-32, 33-36, and 56-62, text sources 202 presented to the encoder language model during training, where the text sources 202 are documents representative of a particular author such as text from the Gettysburg address representing the style of Abraham Lincoln);
Strope col. 6, lines 25-55, and col. 8, lines 19-30, language modeling engine receives the outputs from each decoder language model during the training process and analyzes them for errors, then the language modeling engine indicates an error to the decoder language model that produced the output, and then the decoder language model than updates its representation of the vectors and back propagates the error to correct its representations in response), by use of a selected neural network (Strope col. 8, lines 16-18, and col. 5, lines 61-65,  the encoder and decoder models are neural network models, where the decoder model is configured and trained to produce output text representing a transformation of an input text to a particular style of the requested (selected) author); and 
generating, by use of natural language generation, the publication in the style of the author based on the author-style model from the building (Strope fig. 3, col. 7, lines 18-35, 59-61, col. 8, lines 4-18, and col. 5, lines 61-65, producing output text representing a transformation of input text to the style of the requested author by using a decoder language model, where the decoder language model produces the output text by receiving as an input a vector stream representing the input text, and transforming it to natural language text in the style of a requested author).
Regarding claim 15, Strope teaches a system comprising: a memory; one or more processor in communication with the memory; and program instructions executable by the one or more processor via the memory (Strope col. 9, lines 1-25, and col. 9, line 62 – col. 10, line 22, embodiments of the subject matter and the functional operations described implemented in computer software or firmware including one or more computer programs as program instructions encoded on a tangible non-transitory program carrier for execution by a data processing apparatus for example multiple processors) to perform a method for automatically generating a publication in a style of an author, comprising (Strope col. 2, lines 44-52, techniques for transforming input text into an output text written in the style of a particular author requested by the user): 
obtaining a style feed including a plurality of original works by the author (Strope col. 6, lines 25-32, 33-36, and 56-62, text sources 202 presented to the encoder language model during training, where the text sources 202 are documents representative of a particular author such as text from the Gettysburg address representing the style of Abraham Lincoln);
building an author-style model for the author based on the style feed (Strope col. 6, lines 25-55, and col. 8, lines 19-30, language modeling engine receives the outputs from each decoder language model during the training process and analyzes them for errors, then the language modeling engine indicates an error to the decoder language model that produced the output, and then the decoder language model than updates its representation of the vectors and back propagates the error to correct its representations in response), by use of a selected neural network (Strope col. 8, lines 16-18, and col. 5, lines 61-65,  the encoder and decoder models are neural network models, where the decoder model is configured and trained to produce output text representing a transformation of an input text to a particular style of the requested (selected) author); and 
generating, by use of natural language generation, the publication in the style of the author based on the author-style model from the building (Strope fig. 3, col. 7, lines 18-35, 59-61, col. 8, lines 4-18, and col. 5, lines 61-65, producing output text representing a transformation of input text to the style of the requested author by using a decoder language model, where the decoder language model produces the output text by receiving as an input a vector stream representing the input text, and transforming it to natural language text in the style of a requested author).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Strope, as set forth above regarding claim 1 from which claim 2 depends, and as regarding claim 8 from which claim 9 depends, and as regarding claim 15 from which claim 16 depends, further in view of Petrenz et al., “Stable Classification of Text Genres. Computational Linguistics,” 2011, 37. 385-393. 10.1162/COLI_a_00052 (herein “Petrenz NPL”), further in view of Clement et al., Ngram and Bayesian Classification of Documents for Topic and Authorship, Literary and Linguistic Computing, Volume 18, Issue 4, November 2003, Pages 423–447, https://doi.org/10.1093/llc/18.4.423 (herein “Clement NPL”), further in view of Kabbara et al., "Stylistic transfer in natural language generation systems using recurrent neural networks," Proceedings of the Workshop on Uphill Battles in Language Processing: Scaling Early Achievements to Robust Methods, 2016 (herein “Kabbara NPL”).
Regarding claim 2, Strope teaches further comprising by the one or more processor (Strope col. 9, lines 1-21, functional operations described implemented in computer software or firmware). Strobe also teaches by use of the selected neural network (Strope col. 6, lines 33-55, the decoder language model (selected neural network) back-propagates an output error to the encoder language model (other models) to correct its representation in response during training – therefore, the decoder language model assists in the building/creating/training of the other model in the system). Strope still further teaches wherein the author includes one or more individual Strope col. 8, lines 19-26, the particular author may include one or more co-authors of the associated training text). 
Strope does not explicitly teach obtaining, a content feed including various types of material classified by a genre and a subject of each material; 
building, a genre model and a subject model based on the material from the content feed; and 
scheming the publication, prior to the generating, according to the genre model and the subject model corresponding to a target content of the publication. 
Petrenz NPL teaches obtaining, a content feed including various types of material classified by a genre and a subject of each material (Petrenz NPL pages 386-387 section 2, Method, data for the genre classifier disclosed in the reference coming from the New York Times Annotated Corpus (content feed) which is annotated/labeled with meta-data including data for genre (classified by a genre) and data for a topic (classified by a subject) for each type of material in the corpus). 
Petrenz NPL further teaches building, a genre model based on the material from the content feed (Petrenz NPL page 387 and page 388, last paragraph, and page a support vectors machine type of machine learning model classifier is developed to output an automatic genre classification, that is trained using the New York Times annotated corpus). 
Clement NPL teaches and a subject model based on the material from the content feed (Clement NPL pages 423, 418 and 435, and Abstract, naive Bayes classifier (model) used to classify along a topic (subject) axis, where the data used was movie reviews with an identified topic (subject)).
Kabbara NPL pages 43-45, Abstract and Introduction, stylistic transfer of text from one style such as a technical article to another style such as one at a less-technical reading level, where the proposed approach uses an encoder-decoder structure with latent representations of style and content, where input texts of one style type are encoded/decoded in the RNN model (scheming) before the output text (publication) is generated), according to the genre model and the subject model corresponding to a target content of the publication (Kabbara NPL page 45, the model used is a variant of an autoencoder with two components one for style (genre model) and one for content (subject model), where page 44, section 2 teaches that genre and domain (subject) characterize style, and where the model transfers from one style A to another target style B (target content of the publication)). 
Therefore, taking the teachings of Strope and Petrenz NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the text transformation disclosed in Strope with the genre classifier and training using topic and genre labeled data as disclosed in Petrenz NPL at least because doing so would provide a way to identify co-variances in text that are useful for improving performance in text processing systems such as text translation systems (Petrenz NPL pages 386 and 385).
Further, taking the teachings of Strope and Clement NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the text transformation disclosed in Strope with the topic model as specifically cited to above in Clement NPL, at least as doing so 
Still further, taking the teachings of Strope and Kabbara NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the text transformation disclosed in Strope with the style transfer encoder-decoder model as specifically cited to above in Kabbara NPL at least because doing so would provide a way to perform stylistic transfer with only weak-supervision without parallel data for machine learning (Kabbara NPL pages 43-44, section 1, Introduction).
Regarding claims 9 and 16, Strope teaches further comprising by use of the selected neural network (Strope col. 6, lines 33-55, the decoder language model (selected neural network) back-propagates an output error to the encoder language model (other models) to correct its representation in response during training – therefore, the decoder language model assists in the building/creating/training of the other model in the system). Strope further teaches wherein the author includes one or more individual writers (Strope col. 8, lines 19-26, the particular author may include one or more co-authors of the associated training text). 
Strope does not explicitly teach obtaining, a content feed including various types of material classified by a genre and a subject of each material; 
building, a genre model and a subject model based on the material from the content feed; and 
scheming the publication, prior to the generating, according to the genre model and the subject model corresponding to a target content of the publication. 
Petrenz NPL pages 386-387 section 2, Method, data for the genre classifier disclosed in the reference coming from the New York Times Annotated Corpus (content feed) which is annotated/labeled with meta-data including data for genre (classified by a genre) and data for a topic (classified by a subject) for each type of material in the corpus). 
Petrenz NPL further teaches building, a genre model based on the material from the content feed (Petrenz NPL page 387 and page 388, last paragraph, and page a support vectors machine type of machine learning model classifier is developed to output an automatic genre classification, that is trained using the New York Times annotated corpus). 
Clement NPL teaches and a subject model based on the material from the content feed (Clement NPL pages 423, 418 and 435, and Abstract, naive Bayes classifier (model) used to classify along a topic (subject) axis, where the data used was movie reviews with an identified topic (subject)).
Kabbara NPL teaches scheming the publication, prior to the generating (Kabbara NPL pages 43-45, Abstract and Introduction, stylistic transfer of text from one style such as a technical article to another style such as one at a less-technical reading level, where the proposed approach uses an encoder-decoder structure with latent representations of style and content, where input texts of one style type are encoded/decoded in the RNN model (scheming) before the output text (publication) is generated), according to the genre model and the subject model corresponding to a target content of the publication (Kabbara NPL page 45, the model used is a variant of an autoencoder with two components one for style (genre model) and one for content (subject model), where page 44, section 2 teaches that genre and domain (subject) characterize style, and where the model transfers from one style A to another target style B (target content of the publication)). 
Therefore, taking the teachings of Strope and Petrenz NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the text transformation disclosed in Strope with the genre classifier and training using topic and genre labeled data as disclosed in Petrenz NPL at least because doing so would provide a way to identify co-variances in text that are useful for improving performance in text processing systems such as text translation systems (Petrenz NPL pages 386 and 385).
Further, taking the teachings of Strope and Clement NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the text transformation disclosed in Strope with the topic model as specifically cited to above in Clement NPL, at least as doing so would provide an aspect of text that is correlated with authorship and thus providing a way to more accurately determine authorship (Clement NPL pages 428 and 434).
Still further, taking the teachings of Strope and Kabbara NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the text transformation disclosed in Strope with the style transfer encoder-decoder model as specifically cited to above in Kabbara NPL at least because doing so would provide a way to perform stylistic transfer .
Claims 3-4, 10-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Strope, as set forth above regarding claim 1 from which claim 3 depends, and as set forth above regarding claim 8 from which claim 10 depends, and regarding claim 15 from which claim 17 depends, further in view of Payne et al., (US 2018/0107645 A1, herein “Payne”) further in view of Pino et al., (US 2017/0185583 A1, herein “Pino”).
Regarding claims 3, 10 and 17, Strope teaches (regarding claim 3 only) further comprising: by the one or more processor (Strope col. 9, lines 1-21, functional operations described implemented in computer software or firmware), but does not explicitly teach the remainder of claim 3. Strope does not explicitly teach the limitations of claims 10 and 17 as well.
Payne teaches obtaining an audience feed providing the audience feed and respective responses to various publications (Payne para. [0040], book processing system retrieves reader experience data which includes reader reviews and ratings for books); 
building, by use of the selected neural network (Payne paras. [0083], [0099], an ELT identification module identifies ELTs based on readers reviews and assigns them to a book, where an ELT prediction model is used based on the style values of a book to predict a ELT for a book, the ELT prediction model being a neural network), an audience model (Payne paras. [0097] and [0108], ELT filtering module (model) which ranks books based on ELTs that are associated with desired experiences by the user (audience)) based on the audience feed, identifying a certain style most effective for each target audience group (Payne paras. [0093], [0100]-[0101], and [0108], ELTs provided by reader reviews, are used to train the ELT prediction model that outputs a list of ELTs for a given classification (such as clarifying that a book will be of interest to an audience interested in thrillers/suspense works), and where para. [0108] teaches that the ELT filtering model can rank books for a particular user’s desired experience (style most effective for the audience defined by the user)). 
Pino teaches including demographic information of an audience (Pino para. [0032], a language model is built specifically for males between the ages of 21-28).
Pino further teaches adjusting, by use of natural language generation, the publication based on the audience model and based on a target audience of the publication (Pino para. [0032], a language model is built specifically for males between the ages of 21-28, and is used to “translate” (adjusting) the phrase (publication) from “hello friend” to “yo dog”), to a style most effective for the target audience of the publication according to the audience model corresponding to the target audience (Pino paras. [0055]-[0057] and [0032]-[0034], one or more language models can be used to generate various translations which are then scored, with the translation that has the highest score corresponding to a reader type (style most effective for the reader type/audience) is selected).
Therefore, taking the teachings of Strope and Payne together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the text transformation disclosed in Strope with the ELT prediction model from reader reviews as disclosed in Payne at least 
Further, taking the teachings of Strope and Pino together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the text transformation disclosed in Strope with the translation of text based on understood reader characteristics as disclosed in Pino at least because doing so would improve language processing results by selecting phrases most likely to be familiar to a reader (Pino Abstract).
Regarding claims 4, and 11, Strope does not explicitly teach the limitations of claims 4 or 11.
Pino teaches further comprising: generating, by use of natural language generation (Pino paras. [0011] and [0013], the specialized machine translation engine is a specialized natural language processing engine), a differentiated publication based on a channel through which the differentiated publication would be communicated to the target audience (Pino para. [0033], translation model is trained for different domains (channels) for example, one model being trained to generate translations (differentiated publication) for news feeds on a social media website, while another translation model is trained to generate translations for posts by users on a social media website), pursuant to determining that one or more channel preferred by the target audience includes the channel (Pino para. [0038], in generating a specific language model (thus before the translated content is generated (thus pursuant to), characteristics of a user are determined such as interactions with a certain type of page (channel preferred by target audience)).
.
Claims 6-7, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Strope, as set forth above regarding claim 1 from which claims 6 and 7 depend, as set forth above regarding claim 8 from which claims 13-4 depend, and as set forth above regarding claim 15 from which claim 20 depends, further in view of Brager et al., (US 2013/0144605 A1, herein “Brager”).
Regarding claims 6, 13 and 20, Strope does not explicitly teach the limitations of claims 6, 13 and 20.
Brager teaches further comprising: receiving a feedback from the audience on the publication (Brager fig. 8, paras. [0032], [0151], and [0160], TMAO system (Text Mining Analysis and Output) is run and output is provided to the community (audience), then feedback from the community is received, where the output is a point of view-specific composite textual composition (publication)); 
updating a content feed with the generated publication (Brager fig. 8, para. [0154], the community feedback is used to modify the TMAO system, and then loop back to the provisioning step, followed by the run step which will generate the point of view specific composite textual composition (generated publication) again (updating)); and 
Brager para. [0154], the community feedback is first reviewed before the modification of the TMAO system, thus in the review of the feedback chain (which as shown in fig. 8 also includes authoring entity feedback) the feedback is updated).
Therefore, taking the teachings of Strope and Brager together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the text transformation disclosed in Strope with the community feedback as disclosed in Brager at least because doing so would allow individuals to respond to information contained in various data sources more quickly, efficiently and deeply with an expert level perspective tailored to the point of view of one or more interested users (see Brager para. [0036]).
Regarding claims 7 and 14, Strope does not explicitly teach the limitations of claims 7 and 14.
Brager teaches further comprising: receiving a feedback from the author, where the feedback includes a request for updating the publication (Brager paras. [0032], [0151] and [0161], figs. 8 and 12, the output from the TMAO, which is a point of view-specific composite textual composition (publication), is displayed to the authoring entity for review and feedback, the feedback including updating of the TMAO rules that are used to produce the composition, thus the feedback being a request to update the rules and thus the resulting composition); and 
updating the publication as specified in the request by the author (Brager paras. [0161] and [0151]-[0152], figs. 8 and 12, the TMAO system receives the authors feedback on the rules and modifies the rules set, and then steps 76 and 78 are executed again for another iteration, where step 76 provides the TMAO output which is the composition generated by the rules (publication) according to the updated rules (updating)).
Therefore, taking the teachings of Strope and Brager together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the text transformation disclosed in Strope with the community feedback as disclosed in Brager at least because doing so would allow individuals to respond to information contained in various data sources more quickly, efficiently and deeply with an expert level perspective tailored to the point of view of one or more interested users (see Brager para. [0036]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Strope in view of Payne in view of Pino, as set forth above regarding claim 17 from which claim 18 depends, further in view of Brager.
Regarding claim 18, Strope does not explicitly teach the limitations of claim 18.
Pino teaches further comprising: generating, by use of natural language generation (Pino paras. [0011] and [0013], the specialized machine translation engine is a specialized natural language processing engine), a differentiated publication based on a channel through which the differentiated publication would be communicated to the target audience (Pino para. [0033], translation model is trained for different domains (channels) for example, one model being trained to generate translations (differentiated publication) for news feeds on a social media website, while another translation model is trained to generate translations for posts by users on a social media website), pursuant to determining that one or more channel preferred by the target audience Pino para. [0038], in generating a specific language model (thus before the translated content is generated (thus pursuant to), characteristics of a user are determined such as interactions with a certain type of page (channel preferred by target audience)).
Brager teaches receiving a feedback from the author, where the feedback includes a request for updating the differentiated publication (Brager paras. [0032], [0151] and [0161], figs. 8 and 12, the output from the TMAO, which is a point of view-specific composite textual composition (publication), is displayed to the authoring entity for review and feedback, the feedback including updating of the TMAO rules that are used to produce the composition, thus the feedback being a request to update the rules and thus the resulting composition); and 
updating the differentiated publication as specified in the request by the author (Brager paras. [0161] and [0151]-[0152], figs. 8 and 12, the TMAO system receives the authors feedback on the rules and modifies the rules set, and then steps 76 and 78 are executed again for another iteration, where step 76 provides the TMAO output which is the composition generated by the rules (publication) according to the updated rules (updating)).
Therefore, taking the teachings of Strope and Pino together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the text transformation disclosed in Strope with the translation of text based on understood reader characteristics as disclosed in Pino at least because doing so would improve language processing results by selecting phrases most likely to be familiar to a reader (Pino Abstract).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Stamatatos et al., “Automatic Text Categorization in Terms of Genre and Author,” 2001, Association for Computational Linguistics. Stamatatos is directed towards text categorization as to a genre and considering the author of a text, and trains models using corpuses of texts from specific authors and in specific genres.
Daza et al., “Automatic Text Generation by Learning from Literary Structures,” Proceedings of the Fifth Workshop on Computational Linguistics for Literature, NAACL-HLT 2016, pages 9-19, San Diego California, June 1, 2016. Daza is directed towards text generation using natural language generation techniques by training a model from fictional texts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908.  The examiner can normally be reached on M-F, 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















MICHELLE M. KOETH
Primary Examiner
Art Unit 2656



/MICHELLE M KOETH/Primary Examiner, Art Unit 2656